PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Stephen Brooks appeals the magistrate judge’s order dismissing his action under the Americans with Disabilities Act in which he alleged his employer failed to accommodate his disability.* We have re*406viewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Brooks v. Microsoft, No. CA-02-257-3-H (W.D.N.C. Sept. 22, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The parties consented to the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c) (2000).